Case 2:21-cv-01133-MPK Document 1-2 Filed 08/26/21 Pagelof4 |

What Incarcerated Individuais Can Receive

Original articles of mail and photographs will be held at the Allegheny County Jail fora

period of seven days and destroyed thereafter.

    

Letters

 
 

[ eddul> pdt bat

No stickers are allowed, including an address sticker fe (vere
No stains, glitter, lipstick kisses or perfume Cook EVEN © apie s)

2 Keep it simple and use blue/black ink only

 

 

¢ Everything will be photocopied. Originals will not be delivered to inmates.

e Letters cannot be more than three pages and must be no larger than 8.5 x 11 letter sized

paper- front and back.

° Incarcerated individuals will only receive a colored copy of an incoming photograph < and
only one 4 x 6 copy of a photograph is authorized per envelope.
Publications
e Magazine, books and newspapers must be sent directly from the publisher and only via

U.S. mail, not UPS or Fed Ex.

Incarcerated individuals are permitted a maximum of seven publications.
Books Baeks being returned pn ec lecans|
Effective immediately, approved family and friends can ordét paperback books online to bé
delivered to incarcerated individuals at the ACJ from vendors:

« Barnes & Noble - More info

Christianbook
For approved family and friends orderinc Paperback books from one of the vendors above

the address must contain: yp . j
Incarcerated individual name ;
DOC Number . |
Allegheny County Jail
950 Second Avenue
Pittsburgh, PA 15219

¢ Books must be sent only via U.S. mail, not UPS or Fed Ex.
Note: Hardcover books are not permitted in the facility and inmates may only receive up to

seven paperback books a day.
Case 2:21-cv-01133-MPK Document 1-2 Filed 08/26/21 Page 2 of 4°

Sir oc Madar, |

ed en close te bel) an etobarrey bude 5 oe driek ts pre hoe
as. math here 05 To. éonld +e  weke thugs clear, ve tiiecl
eves 2\ eyoromches, te get copies af: by) ficteietace te | Senet with
his Comp eins bud all were _xither AeLlectert om Speech Spnce.
peotiwnting the  payacrwerk The. -- pee ypotrdect and te inva hee Gy
U J vd go a
he. pels — cuttl. accel threedenes€ nl Pia ben fives Aivecthy
no. ineliceetly. ‘This rated ret a I Ge 2S céwerge oF Le la pte py iF
ag ide , contest. be aalegvas ve mente enlHe core engl Javea.
helpedk . Heel but it éhenrded be. aaa , with thee _fitewsnee
pol ehigidel ceginests., de pees Ain. ister. tHed- coxsenthigg. Aerie. &
ally “oreo wel veel. Media. Note. evetyane of ial “this che rte
A _grieverne e., mire Gomer actoally Gije A. caw paletit ths insist
hey wwe atretel te very apeerhy bind Need wh dhay ate _eeryp lose
ra SD Pe : 2 o
a scheeingl Y Sogtesi loctklus - ower the Ac isso Cespectally the: inanswererl
es). ee SE aoa. or wor the rtbele Laer liby ene - - “t's Ss tek
ns me, Phe he wihoste ver thes Geel Ike aoig a aad Pole Mew
lus shave they dont  Lollur mel Sone ok ce cndrighet— cay
che tdisinetl (bn tablets with rpg CeinGtnerl to then dveateo® ag 2. pe citege-) ool.
endivesivtery., (Pal iew inteslé te be clewr, pe Chie, anced reliable, with
Cian, ab eth and ConsegunenseS. Loc, she EE nhs _aainsl Salle
f — Thee we iia shear ler S itor bs fer Hee. pestil arr.
weg sutegphe. peat cipnt- BB na? , _ ee. PC, nw cool I boos
a dodo ak sor it wills this | pocket (€< o ace fe
ive ne spew , bucks ro He of Conmisuge, Thes bows (live 1%
peng ser OS on soctete inelosdey Pilden— the Ceminsiaieg vA
be kablet esol hones Ave ithe getewnts puss eA ae ta
inert essecigdes, bud lets A Tavygernt “a sists net. HOM A, on

:
_ Case 2:21-cv-01133-MPK Document 1-2 Filed 08/26/21 Page 3 of 4

 

 

Gevrls lone eh - LAA spac tacts) Rowe rscbra la « ‘hides Pet nt. here ar HS

 

 

 

ff AN .
Caltech yn ! ; nether 14 covved by ockierg ie a olcing thie. he
ad Hen | supplying dew chess de__ sell +. He olec vides,
~~ tha rook | eke Cam Merk] . Health fare bhece — besitles,

haviied gees rhein hescrmssived. nrot steeds ta metal health prtteicks
te | a pe i ok beorduve —r ie Seen _thepn tee toning deena
AS ling praledes | heel “eave as prvshinesat — flex evel pe
help wales : vein eke ~~ Seve pol the. Ceresd- the ah ae LA Te
Be poling ”_ Seene is bee we. Pafpe ep Coipee pc fa: a sintesule.
pes ancl A eer (tg af thud canabert yon co howe, ther, re
Dyas Laclky Ls yee Coin ioe, seein ave ¢ paneisflre fat trentimert, 1 f
“they jee. C fiom Today Rowers, wag tlt Gor QD hag Ae wes
low ae Soe Attell mn A tyt he wey ia Ceattayrinleiien line Gekote.
he oe deleeer te te hss vital eoket -_ Sine Ly fig the fire ts ale
des} ate live he was Selon ly jin Aixtess. — Tres Frapee bat om
gure jeiche! gn paste ol glass urder his deot IA the Sweety.
Loa pet | rel Wivw hee lini ceally sittsate! ° Ay sect! pocheer

 

 

emailed: He. pl fo brave. ine see, Go sethe  leder 2 bectul} bee
been et ne WAS Alrensles ade cs i do be sear by meade l heald
hete = He desense. been sol they well bee nee beer, by fn

pint 5 iote. pes ravi ster & prevee. neatly later Ge seen _pye-enre, Naw a

Mw bee be | we hew fo preeeeeh,
iL thik Aon fet fii =

 

 

 

 
Case 2:21-cv-01133-MPK Document 1-2 Filed 08/26/21 Page 4 of 4

 

Les f aad (tan — tT AWN Ne brasng ea sdvvke 25
L
Bn Leste reset do ges wy AV eventes

7 a A ANS were 5 Sore
ok vw he th oye %» OC jae prindhs Ce i Fl 2 The cor reid
. a .
Co ss dolA me There 15 ye pewter fe  anwer oleh
; ~
AyrivvaAhces bee ange ff Ley ete alone woddhiecr PW yf tite E_-
4) _ 7 oa oo
They do peastcter~ j Abirse- of f? Diasec” uw crined ave owursacd
sprmsccsewce nf motto 3 He. to Lal pig em f: SO, be S okt Phiede
Haast the snc | ve Sion see to Ln pstpge— strike iS te
fro proyot to SC ( Sut cide pAd strato €& afl prot
~ : } GU GO DZ
tae cl odhues 2 Meda} Lee ba £4 Diwiacsl, reve &
L poses Svinte &~ (2 gine ott he the Chirta [ wiin te help
ged the Ss Envele pee wa the me | Since. mu wi ynws hesw.

deaklen ey tniig Live Stink her since 2 esancd ard. pneiflter—

 

 

OU A,

hes Apgar. else the seu lett ecs to ,
at] VW

has

 

 

 

 

 

 

 

 

 

 
